Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Due to antecedent basis issues with claims filed 5/18/2021, the examiner amended claims 39 and 40 after a telephonic interview with Applicants’ representative, Tani Chen, correcting antecedent basis issues. Authorization for this examiner’s amendment was given in an interview with Tani Chen on 05/25/2021.

The application has been amended as follows: 



1-21. (Cancelled)

22.    (Previously presented) An article, comprising:



wherein at least about 90% of the particles are distinguishable from the other particles of the plurality of particles on the basis of the barcode regions of the oligonucleotide tag,

wherein the oligonucleotide tag further comprises a random nucleotide sequence flanked by one of the at least 2 barcode regions.

23.    (Previously presented) The article of claim 22, wherein the plurality of particles is contained within a plurality of microfluidic droplets.

24.    (Previously presented) The article of claim 23, wherein the plurality of particles is contained within a plurality of at least 100 microfluidic droplets.

25.    (Previously presented) The article of claim 22, wherein at least some of the particles are hydrogel particles.

26.    (Previously presented) The article of claim 22, wherein at least some of the particles are polymeric particles.


28.    (Previously presented) The article of claim 22, wherein at least some of the oligonucleotide tags comprise a primer sequence.

29.    (Previously presented) The article of claim 22, wherein at least some of the oligonucleotide tags comprise a cleavable linker.

30.    (Previously presented) The article of claim 29, wherein the cleavable linker is a photocleavable linker.

31.    (Previously presented) The article of claim 22, wherein at least some of the oligonucleotide tags comprise a poly-T sequence.

32.    (Previously presented) The article of claim 22, wherein at least some of the oligonucleotide tags comprise a random DNA sequence.

33.    (Previously presented) The article of claim 22, wherein at least some of the oligonucleotide tags comprise a sequence able to specifically bind a gene.

34.    (Previously presented) A method, comprising:

providing a plurality of particles;

providing first oligonucleotides comprising a photocleavable linker, wherein the first oligonucleotides are taken from a pool of at least 10 unique first oligonucleotides;

attaching first oligonucleotides to the plurality of particles via the photocleavable linker such that at least about 90% of the particles have bonded thereto only one first

oligonucleotide; and

attaching second oligonucleotides to the first oligonucleotides such that at least about 90% of the first oligonucleotides has bonded thereto only one second oligonucleotide, thereby forming an oligonucleotide tag, wherein the second oligonucleotides are taken from a pool of at least 10 unique second oligonucleotides, wherein the second oligonucleotides further comprise a random nucleotide sequence; and

generating a plurality of sequencing reads of the oligonucleotide tags, wherein generating the plurality of sequencing reads comprises filtering the sequencing reads based on the presence of the random nucleotide sequence.

41, wherein the cell is one of a plurality of cells and the droplet is one of a plurality of micro fluidic droplets, the method comprising encapsulating the plurality of cells in the plurality of microfluidic droplets such that at least about 90% of the microfluidic droplets contain one cell or no cell.

36.    (Previously presented) The method of claim 34, wherein at least some of the oligonucleotide tags comprise at least two barcode sequences and wherein the at least two barcode sequences is selected from a different pool of barcode sequences.

37.    (Previously presented) The method of claim 34, further comprising releasing at least some of the oligonucleotide tags from the particles.

38.    (Previously presented) The method of claim 34, comprising releasing at least some of the oligonucleotide tags from the particles by applying light.

39.    (Currently amended) The method of claim 35, comprising releasing at least some of the oligonucleotide tags from the particles followed by breaking the droplets. 

40.    (Currently amended) The method of claim 35, comprising breaking the droplets and releasing at least some of the oligonucleotide tags from the particles after breaking the droplets. 
41.    (Previously presented) A method, comprising: 

encapsulating a cell and a hydrogel particle within a droplet, the hydrogel particle having attached thereto a barcoded nucleic acid;

lysing the cell within the droplet to render accessible nucleic acid from the cell; enzymatically reacting the accessible nucleic acid with the barcoded nucleic acid, thereby obtaining a oligonucleotide tag, wherein the barcoded nucleic acid comprises a random nucleotide sequence; and

generating a plurality of sequencing reads of the oligonucleotide tag, wherein generating the plurality of sequencing reads comprises filtering the sequencing reads based on the presence of the random nucleotide sequence.

                                                            Conclusion
Claims 22-41 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A DINES/Primary Examiner, Art Unit 1639